ACCEPTED
                                                                                                    03-15-00714-CR
                                                                                                            8180564
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              12/10/2015 1:58:57 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
 Linda Icenhauer-Ramirez
  1103 Nueces, Austin, Texas 78701
                                                                           Attorney and
  Phone: 512-477-7991 Fax: 512-477-3580                                   Counselor  at Law
                                                                              FILED IN
                                                                           3rd COURT OF APPEALS
  E-Mail: ljir@aol.com                                                          AUSTIN, TEXAS
                                                                           12/10/2015 1:58:57 PM
                                                           December     10, 2015
                                                                               JEFFREY D. KYLE
                                                                                    Clerk

Mr. Jeffrey Kyle, Clerk
Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711

Re: State of Texas v. Ricardo Rodriguez Calderon
    Court of Appeals Cause No. 03-15-00714-CR
    Trial Court Cause No. CR 14-0384 in the 22nd District Court of Hays County, Texas

Dear Mr. Kyle:
       This is to inform the court that I have been appointed to represent the Appellant Ricardo
Rodriguez Calderon in this appeal. Attached is a copy of my appointment. Please put me down
as counsel of record in this cause and notify me of all further action in this case. Pursuant to
Tex.R.App.Proc. 6.2, please find below my contact information:

                                    Linda Icenhauer-Ramirez
                                    Attorney at Law
                                    1103 Nueces
                                    Austin, Texas 78701
                                    Phone: 512-477-7991
                                    Fax: 512-477--3580
                                    Email: ljir@aol.com
                                    SBN: 10382944

       If you need any further information from me, please contact me.

                                                           Sincerely,

                                                           /s/ Linda Icenhauer-Ramirez
                                                           Linda Icenhauer-Ramirez


cc:    Ms. Jennifer Stalbaum, Asst. District Attorney
       Hays County District Attorneys Office